Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-29-2002

Vassallo v. Timoney
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4124




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Vassallo v. Timoney" (2002). 2002 Decisions. Paper 454.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/454


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                          No:   01-4124

                       MICHAEL VASSALLO,

                                    Appellant

                                   v.

        JOHN TIMONEY, COMMISSIONER - PHILADELPHIA POLICE
       DEPARTMENT; RICHARD ZAPPILE, DEPUTY COMMISSIONER -
        PHILADELPHIA POLICE DEPARTMENT; ALOYSIUS MARTIN,
          LIEUTENANT - PHILADELPHIA POLICE DEPARTMENT;
        JOHN NORRIS, DEPUTY COMMISSIONER - PHILADELPHIA
       POLICE DEPARTMENT; JAMES DANBACH, POLICE OFFICER -
       PHILADELPHIA POLICE DEPARTMENT; JAMES WILLIAMSON,
         SPECIAL AGENT; JOHN MCGRATH, POLICE OFFICER -
        PHILADELPHIA POLICE DEPARTMENT; CYNTHIA O’LEARY,
        POLICE OFFICER - PHILADELPHIA POLICE DEPARTMENT;
       THOMAS HYERS, POLICE OFFICER - PHILADELPHIA POLICE
         DEPARTMENT; DONALD GILLESPIE, POLICE OFFICER -
      PHILADELPHIA POLICE DEPARTMENT; CITY OF PHILADELPHIA

         On Appeal for the United States District Court
            for the Eastern District of Pennsylvania
                     (Civil No. 00-CV-0084)
              District Court: Hon. Jay C. Waldman

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                         July 15, 2002

         Before: McKEE, WEIS and DUHE, Circuit Judges.
                      OPINION OF THE COURT
                     (Filed: July 29, 2002)

McKEE, Circuit Judge.
     Michael Vassallo was a former sergeant with the Philadelphia Police Department.
This case arises from his termination as a police officer and a subsequent federal
prosecution for his alleged deprivation of the civil rights of an arrested man.    He
appeals from the district court’s grant of summary judgment to the defendants on his
1983 malicious prosecution and false arrest claims, his First Amendment retaliation
claim, his municipal liability claim for failure to reinstate to the Police Department and
state law claims for malicious prosecution, false arrest and intentional infliction of
emotional distress.   Our review of the district court’s grant of summary judgment is
plenary. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001).
     Inasmuch as the district court (Waldman, J.) has already set forth the factual and
procedural history of this case, we find it unnecessary to repeat that history here. See
Vassallo v. Timoney, No. 00-84, 2001 WL 1243517 (E.D. Pa. October 15, 2001).
Moreover, the district court, in its Memorandum Opinion and Order, has carefully and
completely explained its reasons for denying Vassallo the relief he seeks and granting
summary judgment to the defendants.   Because of the district court’s thoughtful and
searching analysis, we need not engage in a redundant analysis simply to reach the same
result.
     Accordingly, we will affirm the district court substantially for the reasons set forth
in the district court’s Memorandum Opinion without further elaboration.
TO THE CLERK OF THE COURT:

          Please file the foregoing Opinion.


                                         /s/Theodore A. McKee
                                                           Circuit Judg